department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name org address date xx date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt requested dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective september 20xx you agreed to this proposed action per signed form_6018 on april 20xx our adverse determination was made for the following reasons you have failed to establish that you operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code despite furthering exempt purposes to some extent your net_earnings inured to the benefit of private shareholders or individuals of your organization in addition more than insubstantially you operated for the private interests of designated individuals in contravention of the exemption requirements contained in sec_1 c - d gi contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 ‘these returns should be filed with the appropriate service_center for the year ending august 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code commerce street dallas tx if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate nearest you by calling or writing to internal_revenue_service office of taxpayer_advocate ‘laxpayer advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations commerce street dallas tx tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service flair dr 2nd floor el monte ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita b lough director exempt_organizations exam enclosures publication sec_892 report of examination form_6018 letter catalog number 34809f schedule number or exhibit form 886-a i date explanation of items name of organization taxpayer org ee tax identification_number year period ended 20xx legend org organizationname director - president president co-3 co-4 co-5 28p companies city city ra-1 ra xx date state state program-1 program-2 program-3 program country country agent agent dir-1 he co-1 co- issue o l whether the activities conducted by org org throughout the years of its existence were in compliance with the rules and regulations under the internal_revenue_code irc or the code sec_501 whether org complied with record keeping requirements as required under the code sec_6001 and sec_6033 organizational information facts org was incorporated on november 19xx in the state of state the articles of incorporation did not contain any specific purpose of org the initial agent for service of process was dir-1 the internal_revenue_service the service received the form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code signed by president spouse of dir-1 and president of org on november 19xx its intended purposes as described in the application were org is formed to assist poor and needy children and families living in the inner-cities of the united_states and in developing third world countries this assistance will be provided by the operation and support of schools clinics feeding centers and community development projects in the communities in which the children and families live a assume responsibility for a project in south central state in which after school tutoring and recreation are offered there will be field trips for the children to museums sports events and the beach partnership with co-1 sic proving sic support and volunteers for pre and post natal care clinics b c partnership with co-2 in the support and operation of an elementary_school in city sic state d working with lutheran and presbyterians in providing food for needy families and a weekly e f feeding program partnership with catholic nuns who are operating a home and school for educable sic mentally handicapped children and youth org will recruit sponsors who will support extra recreational activities operating four elementary sic schools country recruiting volunteers from churches to travel to country to build classrooms with the first teams going in spring 19xx g operating a school and feeding program for the very poor in country h partnership with local fundamentalist church to operate a preschool in country the country form 886-a page of department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit explanation of items ‘name of organization taxpayer tax identification_number year period ended org - 20kx org will distinguish itself by making long-term commitments to the communities it serves thus making it possible for permanent changes in the educational health and economic welfare of the children and families in the target communities the organization will seek to identify and train parents and community leaders who are capable of continuing the org efforts and activities into the future org will take over projects which have been abandoned by several other organizations for a variety of reasons this will give org an immediate urgency to enroll sponsors to children and families that have already experienced the benefits of child sponsorship programs and are anxious to see them reinstated building on these projects also gives the organization a source of contributions from former sponsors who can be contacted and re-enrolled org is being formed to create opportunities for a better life for poor and needy children in the world by providing them with the training and opportunities necessary to realize that better life org will collaborate with other organizations wherever possible to reduce overhead and staff expenses org will operate and support a variety of programs such as preschools elementary schools alter school tutoring and recreational activities feeding programs clinics parenting classes vocational training classes activities which improve the general welfare of the community it will take three or four years to revive the projects and activities currently identified initially most of the projects and activities the organization were organized and operating until the last - months therefore the efforts involved will require reviving them through on- site visits and targeted once those projects are revived org will seek to expand into other new communities whether in the united_states or abroad the communities must request the assistance and partnership of org they must be willing to contribute significance personnel and community resources to the project to achieve an honest partnership that will result in effective self-help to the community its children and families org will rely upon the experience and contacts of its president to implement it sic programs and activities in response to the question what are or will be the organization’s sources of financial support of form_1023 org stated commodities in-kind gifts of food medicines books etc child sponsorships direct mail and public appeals grants from churches civic clubs business sponsorships and special events in response to the question describe the organization’s fundraising program of form_1023 org stated a initially the major fund raising activity will be to enroll sponsors who contribute a specific amount each month toward the support of a sponsored child form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items name of organization taxpayer tax identification_number year period ended schedule number or exhibit org 20xx b newsletters with appeals will be sent to everyone who hears a presentation at a church or school and request more information c take out ads in various publications to promote org child sponsorship and invite readers to become sponsors d make presentations and request support from service clubs like co-3 co-4 and co-5 e long term sources of income will be the combined federal campaign and united way in communities where we have established projects f coin canisters placed on the counters in communities in city and adjacent counties g use celebrity contacts that friends of org have to host a special event to promote child sponsorship and raise funds h use celebrities to create public service announcements which promote org and invite people to become child sponsors i obtain contributions of various commodities such as food medicines and books to be used in projects managed by org or its partner organizations the proposed budget for fiscal_year 19xx and 19xx included revenues titled commodities in the amount of dollar_figure and dollar_figure respectively a determination_letter was issued on march 19xx granting exemption status under the code sec_501 as an organization described under the code sec_509 and sec_170 with an advanced ruling period from november 19xx through august 20xx ina letter dated january 20xx the service reaflirmed the exempt status of org as a publicly_supported_organization operational information the service initiated a review of the forms return of organization exempt from income_tax and activities of org for the years ending august 19xx agent observed that org had poor internal control org was warned in the closing letter to improve its internal control agent recommended for a future examination to determine whether the internal control has been improved on april 20xx the service initiated a follow-up review of the forms and activities of org for the years ending august 20xx agent encountered many delays and did not receive most of the requested records agent issued three forms information_document_request idr asking for records necessary to understand the operation of org it took org days to provide the first response and the response was incomplete as of xx the balance of the request on idr has been outstanding for days the form 886-a page of g department of the treasury-internal revenue service form 886-a rev date name of organization t axpayer org schedule number or exhibit explanation of items tax identification_number year period ended 20xx balance of the request on idr has been outstanding for days and the entire request on idr has been outstanding for days dir-1 was listed as the president of org on the forms filed since the year ending august 19xx org describes its purpose and activities on the form_990 for the year ending xx as follows purpose to aid poor and needy children and families through food clothing health care education and community development and to provide americans with an opportunity to make a difference in the lives of poor and needy children through their support and participation in our programs and participating in developing awareness of the needs of the poor and going to third world countries for short-term experiences org has three major programs in the united state sec_1 o n o g program-1 allows americans of all ages a short-term opportunity to live and work among the poor in third world countries a group of volunteers went to country central america and refurbished an abandoned area of a pre-school school that serve sec_24 preschoolers of working mothers plans are to expand this program to several countries in the near future org promotes the annual program-2 in schools around the country and provides lesson plan and projects suggestions that encourage students to think globally while acting locally thousands of teachers and an unknown number of students were reached through booths and presentations at state and national teachers’ conventions that informed them of the annual program-2 activities and invited them to visit org’s web site that contains a special resource section for teachers and students no teachers or students received scholarships in the program year ending august 20xx because in the aftermath of the terrorist attack on america school districts and individuals were unwilling to promote travel outside of the u s especially to live and work among the poor ina third world country the poor are considered prime targets for the recruitment of terrorists org is working at focusing on the fact that these trips are not to countries where al qaeda and other anti-american terrorists are active org developed and invested staff and volunteer time and energy to develop a new program that will expand the utilization of donated boats the program-3 uses donated boats to provide training in water safety teach ocean ecology and hand-on experiences in boats these classes and opportunities are offer to inner-city children youth and the physically challenged people who would not ordinarily receive such training or experiences on the water and in boats donated boats are used in the program and subsequently sold they are listed at their fair market values as determined by a certified appraiser paid_by the donor boat crews and trainers all donate their time org has major projects in developing countries form 886-a page of department of the treasury-internal revenue service corm 886-a rev date ‘name of organization taxpayer org schedule number or exhibit _ explanation of items tax identification_number year period ended - 20xx it operates its own elementary schools in country country and the country it supports and partners in schools in country and country approximately students are enrolled org’s schools are preschool through grade except country where the school is for educable sic retarded youth during the interview dir-1 reiterated the activities above in general terms there was no program-1 in the fiscal_year 20xx should there be such an activity org would be one of the organizing entities and would not provide any funding to the participating individuals there was no program-2 activity in the fiscal_year 20xx org talked about operating elementary schools and sponsoring kids in third world countries these two activities were collectively accomplished by wiring funds to organizations in third world countries in the fiscal_year 20xx org wired less than dollar_figure to country and the country for this purpose this represents less than of the total expenses shown on the return the general ledger indicated that org received about dollar_figure in cash contributions from various sources the funds wired to country and the country represented about of the cash contributions gilis-in-kind activity org reported dollar_figure worth of gifts-in-kind gik goods received and distributed on its form_990 for the year ending xx and described this activity as follows gilis-in-kind are reflected at their estimated fair market values as of the date of receipt this represents certain bulk commodity items shipped to program sites such items include used clothing medicines and medical_supplies org distributed the following commodities o g two containers of medicine and medical_supplies valued at dollar_figure were distributed to over big_number victims from the december 20xx tsunami in country in collaboration with local christian organizations a container of used clothing valued at dollar_figure was distributed in country to an estimated big_number persons who were victims of the december 20xx tsunami org worked in collaboration with local christian organizations one large container and one small container of medicines and medical_supplies valued at dollar_figure were distributed through primary health care clinics that were used by hurricane victims in country org worked through in sic country branch association of life medical_care and medicines were arranged to go into very poor areas that were devastated by mudslides that followed the heavy rain from the hurricane an estimated big_number persons of all ages were given assistance form 886-a page of department of the treasury-internal revenue service form 886-a rev date name of organization taxpayer schedule number or exhibit explanation of items tax identification_number year period ended org 20xx dir-1 explained the gik activity as transactions which an exempt_organization could participate in three different ways three exempt_organizations could participate in a single shipment the first method of participation was acting as a receiving organization the receiving organization would receive donations from entities or businesses that no longer had needs for the goods in question the second method of participation was acting as a shipping organization the shipping organization would arrange for the goods to be shipped to a third world country the third method of participation was acting as a distributing organization the distributing organization would arrange for someone or some organization in the third world country to receive the goods that would be shipped over throughout this process the goods would remain in a warehouse until a shipping company picked them up and shipped them to a specified destination in a third world country org participated as a shipping organization for two of the shipments and as a distributing organization for one of the shipments we requested shipping valuation and distribution records but received none of them forms and other records indicated the following gik transactions for each of the fiscal years ending august 19xx through 20xx vrains seeds description __ 19xx08 19xx08 20xx08 20xx08 20xx08 20xx08 20xx08 20xx08 20xx08_ medicines related _ clothing books school supplies building materials tools clothing food paints total gik gik as o of revenues t _gik as of expenses nl expense information were not available for this year boat donation program beginning in 20xx org solicited donations of boats and other assets through its bargain-sale-purchase donation program a pamphlet for this program describes the process as follows we send you an agreement of bargain sale document which contains a firm cash offer _ cash offer will be below fair_market_value but when the tax deductions are added together the offer becomes attractive we also send you copies of a deed_of_gift to be notarized to begin the process fax us signed copies of above documents transfer of ownership to org secure an independent appraisal of your boat o n g b b m w form 886-a page of department of the treasury-internal revenue service a form 886-a rev date schedule number or exhibit explanation of items name of organization taxpayer org tax identification_number year period ended 20xx once the deal is complete you’ll need the signed irs along with the appraisal org will sell your boat net from the sale will be used to fund our program for poor needy children in the u s and abroad forms filed for the years 20xx through 20xx indicate that org had the following bargain sales items __description of donated items 20xx08 ___20xx08 20xx08 automobiles a piece of land a motor cycle boats respectivels _ total donated assets donated assets as a of revenues donated assets as a of expenses org hired an individual to handle all aspects of boat donation programs the individual was to receive all related expenses reimbursed and a percentage of net_revenues as commissions their relationship went sour and one of the complaints made by the individual was that org asked him to pay commissions lawsuits ensued to dir-1 s son ra-1 directly through the separate funds related to boat transactions the individual claimed that he paid ra-1 although ra-1 did little work in regards to the program the general ledger indicated that org earned about dollar_figure in net_proceeds from boat sells ra-1 received about dollar_figuredollar_figure or in consulting fees financial records org describes its financial_accounting on the form_990 for the year ending xx as follows org prepares its financial statements according to the accrual basis of accounting pursuant to the american institute of certified public accountant’s industry audit guide audits of voluntary health and welfare organizations financial statement presentations follow the recommendations of financial_accounting standards board in its statement of financial_accounting standards sfas no financial statements of not for profit organizations the organization has adopted the provisions of sfas no accounting for contributions received and contributions made that requires org to recognize pledges as revenue when received and to record them as unrestricted temporarily restricted or permanently restricted support depending on the existence and or nature of any donor restrictions there were not temporarily or permanently restricted assets as of august 20xx and 20xx however we were unable to reconcile the general ledger to the return filed there were no recordings for any of the transactions related to gik transactions although twelve boats were reported as sold during the fiscal_year 20xx there was no clear accounting of any of the boat transactions within the general ledger it appeared that only the net_proceeds were recorded for most of the boat transactions the office of org was located in the residential home of dir-1 dir-1’s household had to family members the rental rate was around dollar_figure mo the general ledger indicated org paid a total of dollar_figure in rent for the fiscal_year 20xx seventy percent of this amount was charged to org expenses and the remaining form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit tax identification_number year period ended 20xx name of organization taxpayer org was used to decrease the loan borrowed from dir-1 org paid dollar_figure for water usage and of this amount was charged to org expenses and the remaining was used to decrease the loan borrowed from dir-1 org paid dollar_figure for other utility expenses and of this amount was charged to org expenses and the remaining was used to decrease the loan borrowed from dir-1 we requested but did not receive information to determine whether allocations of these expenses were equitable org earned about dollar_figure in contributions and bargain-sell activity and paid dollar_figure in wages to its employees this amount included dollar_figure wages paid to dir-1 on xx program-3 this activity was described on form_990 as follows program-3 uses donated boats to provide training in water safety teach ocean ecology and hand-on experiences in boats these classes and opportunities are offer to inner-city children youth and the physically challenged people who would not ordinarily receive such training or experiences on the water and in the boats children and youth participated during this program year donated boats are used in the program and subsequently sold they are listed at their fair_market_value as determined by a certified appraiser paid_by the donor dir-1 indicated this activity was handled by a friend and was unable to provide details of the operation or a tour of the boat used for this purpose law the code sec_501 provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual the code sec_501 states that to meet the operational_test the organization exempt under the code sec_501 should have no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual the regulation sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 as persons having a personal and private interest in the activities of the organization the income_tax regulations the regulations sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose the regulation sec_1_501_c_3_-1 states distribution of earnings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals form 886-a department of the treasury-internal revenue service page of g schedule number or exhibit form 886-a rev date explanation of items tax identification_number year period ended name of organization taxpayer 20xx org the regulation dollar_figure1 c -1 d ii states an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to is not organized or operated for the benefit of private interests such as designated individuals establish that it the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the regulations dollar_figure1 c -1 d provides that the term charitable includes relief of the poor and distressed or underprivileged lessening of the burdens of government and promotion of social welfare by conducting programs to combat community deterioration and juvenile delinquency the regulations dollar_figure1 -1 e provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business the prohibition on inurement in the code sec_501 is absolute the service has the authority to revoke an organization's exempt status for inurement regardless of the amount of inurement see 222_fsupp_151 e d wash the 412_f2d_1197 283_fsupp2d_58 moreover for purposes of establishing that inurement occurred it is not necessary to calculate the precise amount of inurement as long as it is shown that the value of the transfer giving rise to inurement is not within a reasonable range of what could be considered fair_market_value see anclote psychiatric ctr v commissioner t c memo 19xx-273 record keeping requirement the code sec_6001 states every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the code sec_6033 states in general every organization_exempt_from_taxation under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe the regulations dollar_figure01-1 a states n general any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit name of organization taxpayer tax identification_number year period ended _ org 20xx the regulations dollar_figure01-1 c states exempt_organizations -in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 the regulations sec_1_6001-1 states retention of records -the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law the revrul_59_95 1959_1_cb_627 jan states an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements he d failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the irs the regulations sec_1_501_a_-1 revenue_procedure 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely ona favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued the regulations sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause the regulations sec_1 a - a revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented the regulations sec_601_201 revenue_procedure 20xx-4 dollar_figure cross-referencing dollar_figure et seq issue - operational_test government position in order for an organization to retain its exempt status it must demonstrate to the service that it meets both the organizational and the operational tests org described what it had done on its forms however the records did not support the existence of most of the activities the allocation of rent and utility expenses appeared to be unreasonable and inuring to the benefit of dir-1 and his family private shareholders or form 886-a department of the treasury-internal revenue service page of fom 8b6-a rev date explanation of items schedule number or exhibit name of organization taxpayer org tax identification_number year period ended 20xx individuals therefore the activities as described above did not meet the operational_test as described under sec_1_501_c_3_-1 of the regulations issue - record keeping requirement through out the examination org was unwilling or unable to produce the records necessary to support and substantiate the financial information reported on the annual return it filed the records it reconstructed to explain the transactions did not match other records that were contemporaneously prepared accordingly org failed to comply with requirements under the code sec_6001 and sec_6033 and the regulations thereunder conclusion an organization can not be recognized as exempt under sec_501 of the code unless it shows that it is operated exclusively for charitable education or other exempt purposes among other things org’s activities must demonstrate conclusively that it meets the operational_test of sec_1_501_c_3_-1 of the regulations based on the information secured during the examination we conclude that org did not meet the operational_test org also failed to comply with the record keeping requirements specified under the code sec_6001 and sec_6033 and the regulations thereunder therefore the exempt status granted to org should be revoked effective from september 20xx if the revocation is sustained org is required to file forms for the years ending august 20xx and after form 886-a - page of department of the treasury-internal revenue service
